DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Claims 8 and 10 each recite a part object.  References to “a part” are understood to be the workpiece of the device of Claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 4-5, and 8-10 are rejected under 35 U.S.C. 103 as unpatentable over US 2006/0081174 to Z. Baran (“Baran”) in view of US 5,795,626 to Gabel et al. (“Gabel”).
	With regard to Claims 1 and 5, Baran teaches a gas recovery nozzle comprising a tubular main body attached-to and surrounding a cold spray (supersonic) nozzle having a first end with angled walls at an opening defining a gas flow path from the supersonic nozzle (see Abstract; FIGs. 1-2; ¶ [0013]).  According to Baran, the recovery nozzle comprises a passage extending therethrough and a surrounding cavity defines a flow path for gas collected from the spray nozzle during operation (see FIG. 2; ¶¶ [0020]-[0021]).  Baran further teaches an outlet from the cavity constituting the recovery nozzle passage which connects to a recovery subsystem (see FIG. 2; ¶¶ [0017]-[0019]).  Baran teaches provision of a compressed carrier gas (see ¶ [0014]), thus the reference teaches a first pressure supply connected to the nozzle and recovery system.
Baran suggests the utility of compressing collected gas (see ¶ [0019]); however the reference does not expressly teach  a second pressure supply as claimed.  Gabel is similarly directed to recovery of materials during supersonic spray operations, and teaches an attachable recovery nozzle therefor (see Abstract; FIG. 3).  The recovery nozzle of Gabel recovers process gas and transports it for compression (see FIG. 7).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented a second pressure supply in the gas recovery system in the apparatus of Baran, as taught by Gabel, in order to compress recovered gas.
With regard to Claim 3, Baran does not expressly teach a movable gas recovery tank as claimed; however it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed known storage devices (e.g. gas cylinders) attached to the gas subsystem of Baran in order to facilitate gas recovery operations.
	With regard to Claim 4, Baran teaches atmospheric air as a carrier gas (see ¶ [0015]), thus the reference teaches gas comprising nitrogen as claimed.
With regard to Claims 6-7, Baran does not expressly teach removability of the recovery nozzle as claimed.  According to Gabel, recovery includes capture and compression of carrier gases, and entails reduction in noise associated with supersonic spraying (see FIG. 7; Col. 9, Ln. 61 through Col. 10, Ln. 12).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Baran to be detachable, as taught by Gabel, with a reasonable expectation of success.  Such modification would render obvious advantages such as the utility of having a single recovery nozzle for a variety of supersonic spray devices.
	With regard to Claim 8, Baran teaches the open end of the cavity at the interface with a workpiece comprises curved walls (see FIG. 2).
	With regard to Claim 9, Baran teaches the open end of the cavity extends farther distally than the opening at the first end (see FIG. 2).
	With regard to Claim 10, Baran teaches a flexible coupling attached to the first end of the recovery nozzle at a workpiece interface (see ¶ [0022]).
2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baran in view of Gabel as applied to Claim 1, and further in view of US 2017/0341018 to She et al. (“She”).
With regard to Claim 2, Baran does not teach a compressor component of the gas recovery subsystem.  Gabel is similarly directed to recovery of materials during supersonic spray operations, and teaches an attachable recovery nozzle therefor (see Abstract; FIG. 3).  The recovery nozzle of Gabel recovers process gas and transports it for compression (see FIG. 7).  The recovery nozzle is mounted to the spray nozzle via struts and is configured to optimize fluid dynamics of the spray operation (see Col. 15, Lns. 5-11).  Thus the mounting of the recovery nozzle of Gabel and struts therefor are understood to perform a degree of gas diffusion in service of changing flow dynamics of the recovered gas as claimed.  To the extent that Gabel does not imply usage of a compressor for compression operations, She is similarly directed to carrier gas reclamation systems for cold spray operations, and teaches compressors in carrier gas recovery and recycling lines (see Abstract; FIG. 1; ¶ [0008]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the strut mounting arrangement of Gabel in the device of Baran to facilitate recycling of process gas and optimization of spray operations, and to have implemented compressor pumps as pressure supply devices in order to facilitate recycling and recovery of carrier gas as taught by She.
3.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baran in view of Gabel as applied to Claim 1, and further in view of JP 2009-000632 to Ogawa et al., a translation of which is referred-to herein and provided herewith, (“Ogawa”).
	With regard to Claims 11-12, Baran does not expressly teach a heat transfer device as claimed.  Ogawa is directed to a cold spray nozzle, and teaches provision of a liquid cooling system to prolong nozzle life (see Abstract; FIG. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a liquid cooling system with the nozzle and recovery nozzle of Baran, as taught by Ogawa, in order to prolong the operational lives thereof.
4.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0052824 to Venkatachalapathy et al. (“Venkatachalapathy”) in view of Baran and Gabel.
	With regard to Claims 17-18, Venkatachalapathy is directed to a cold spraying device, and teaches a robotic system and control thereof comprising a robotic positioning arm for precise cold spray operations (see Abstract; FIGs. 5-7 ¶¶ [0011]-[0012], [0021]).  According to Venkatachalapathy, a desired feature of cold spraying operations is recovery and recycling of carrier gas (see ¶ [0029]); however the reference does not teach a recovery nozzle as claimed.  As discussed re: Claim 1, Baran teaches a recovery nozzle as claimed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the recovery nozzle of Baran in the robotic system of Venkatachalapathy in order to conduct gas recovery during spray operations.
	With regard to Claim 19, cold spraying is a well-understood process as described, e.g., by Venkatachalapathy by reference to the prior art at ¶ [0004].  Notably, Venkatachalapathy cites US 5,302,414 to Alkhimov et al. commonly regarded as seminal work in the art.  The features of Claim 19 are understood to recite the basic tenets of cold spraying as evidenced by the prior art.  Accordingly, to the extent that such features are not expressly disclosed by Venkatachalapathy, the same are understood to be implicit therein and thus within the ambit of one of ordinary skill in the art at the time the invention was filed.
5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatachalapathy in view of Baran and Gabel as applied to Claim 17, and further in view of US 2019/0235477 to Widener et al. (“Widener”).
	With regard to Claim 20, Venkatachalapathy and Baran do not teach a condenser and purifier as claimed.  Widener is directed to cold spray systems, and teaches a processing circuit comprising a condenser and purifier to facilitate recycling of process gases (see Abstract; FIGs. 1, 3; ¶ [0017]-[0018]).  Widener does not expressly teach portable storage units; however, as discussed re: Claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed known storage devices (e.g. gas cylinders) attached to gas subsystems such as those of Baran and Widener in order to facilitate gas recovery operations.  Movement and interconnection of such storage mechanisms among treatment units is considered within the ambit of one of ordinary skill in the art for such considerations as facility optimization.

Response to Arguments
	Applicant’s arguments filed 18 July 2022 have been fully considered but are not found persuasive.  Applicant argues that Baran does not teach an outlet residing within a cavity defining a gas recovery path surrounding a supersonic nozzle as claimed (see Response at Pg. 7).  This argument is not found persuasive.  As depicted in FIG. 2 of Baran, outlet 62 connects to a cavity surrounding a supersonic nozzle 30.
Applicant otherwise argues that Baran does not teach features added to Claim 1 as amended (see Response at Pg. 8).  These arguments are deemed moot in view of the new grounds of rejection presented herein in response to the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715